              Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                            :
SONNY’S ENTERPRISES, LLC,                   :
                                            :
                                            :
                        Plaintiff,          :                  Case No.
      v.                                    :
                                            :                  COMPLAINT
ULTIMATECH CAR WASH                         :
EQUIPMENT CORP.,                            :
                                            :
                                            :                  JURY TRIAL DEMANDED
                       Defendant.           :
___________________________________________ :


         Plaintiff Sonny’s Enterprises, LLC (“Plaintiff” or “Sonny’s”), by its attorneys Kushnirsky

Gerber PLLC, for its complaint against defendant Ultimatech Car Wash Equipment Corp.

(“Defendant” or “Ultimatech”) alleges as follows:

                                   NATURE OF THE ACTION

         1.       This is an action for trademark counterfeiting, trademark infringement, copyright

infringement, false advertising, and unfair competition arising from Defendant’s unauthorized use

of Plaintiff’s registered trademark and product photographs to sell its own competing counterfeit

parts.

         2.       A fixture of the car wash industry since 1978, Sonny’s has grown into one of the

largest suppliers of car wash parts, equipment, and supplies in the United States. Sonny’s

manufactures and sells a wide range of its own SONNY’S-branded car wash parts, equipment, and

supplies through its website and catalog.

         3.       Sonny’s owns a federal trademark registration for “SONNY’S” in connection with

such products and services (the “SONNY’S Mark”), as well as a range of other SONNY’S-related

marks.

                                                  1
             Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 2 of 15



        4.       Ultimatech is a competitor of Sonny’s based in New York that also sells car wash

parts, equipment, and supplies to buyers around the country.

        5.       Ultimatech has advertised and sold counterfeit copies of Sonny’s products on its

website, even going so far as to use the SONNY’S Mark along with photographs taken from

Sonny’s own website to scam and deceive consumers into thinking that the Ultimatech counterfeits

are authentic Sonny’s products when, in fact, they are not. Even after being alerted to its unlawful

conduct, Defendant has continued to advertise and sell counterfeit Sonny’s parts and equipment

and use Sonny’s product photographs, willfully infringing Sonny’s exclusive trademark and

copyrights.

        6.       Sonny’s asserts claims for trademark counterfeiting and infringement under Section

32(1) of the Trademark Act of 1946 (the “Lanham Act”), 15 U.S.C. § 1051 et seq.; unfair

competition, false advertising, and false designation of origin under Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a); deceptive trade practices under New York General Business Law § 349;

unfair competition under New York common law; and copyright infringement under the United

States Copyright Act, 17 U.S.C. § 101 et seq. Plaintiff seeks injunctive relief, damages, and

recovery of its costs and attorneys’ fees.

                                 JURISDICTION AND VENUE

        7.       This Court has jurisdiction under Section 39 of the Lanham Act, 15 U.S.C. § 1121

as well as under 17 U.S.C. § 501, 28 U.S.C. §§ 1331, 1338(a), 1338(b), and 1367, and principles

of pendent jurisdiction.

        8.       This Court has personal jurisdiction over Defendant because Defendant is based in

this District, and the products that are the subject of this action were sold to companies in this

District.




                                                 2
             Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 3 of 15



        9.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 1400 because

(i) Defendant is located in this District, sell goods in this District, and is subject to personal

jurisdiction in this District; (ii) Plaintiff sells goods in this District; and (iii) a substantial part of

the events giving rise to the claims occurred in this District.

                                               PARTIES

        10.      Plaintiff Sonny’s Enterprises, LLC is a limited liability company organized and

existing under the laws of the State of Delaware with a principal place of business at 5605 Hiatus

Road, Tamarac, Florida 33321. Sonny’s is registered to do business in the State of New York and

has satisfied the requirements of 17 U.S.C. § 411(a) prior to filing this Complaint.

        11.      Defendant Ultimatech Car Wash Equipment Corp. is a corporation organized and

existing under the laws of the State of New York with locations at 525 Tiffany St, Bronx, New

York 10474 and 1208 Sheepshead Bay Road, Brooklyn, New York 11235.

                                    FACTUAL BACKGROUND

A.      Sonny’s Trademarks and Copyrights

        12.      With origins dating back to 1949 and having used the SONNY’S brand since 1978,

Sonny’s has become one of the largest manufacturers and suppliers of car wash parts, equipment,

and supplies in the United States. Sonny’s manufactures and sells a wide range of its own

SONNY’S-branded car wash products through its website, located at www.sonnysdirect.com, and

catalog as well as at trade shows throughout the country. Given its long-developed expertise and

knowledge of the car wash industry, Sonny’s offers a popular “CarWash College” course for those

seeking an introduction to and instruction about the business from an industry leader. Sonny’s

supplies its own and third-party manufactured parts and equipment to car wash businesses

throughout the United States and the world and is one of the best-known suppliers in the car wash

and automotive detailing market.

                                                    3
           Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 4 of 15



         13.   Sonny’s owns federal trademark registration number 2,596,912 for the SONNY’S

Mark in connection with car wash systems, parts, and products. Sonny’s also owns a range of

other SONNY’S-related marks in the car wash market market including SONNY’S

FOUNDATION FRAME, SONNY’S AUTOPILOT CONTROLS, SONNY’S THE CARWASH

FACTORY, SONNY’S CAR WASH PARTS, SONNY’S CARWASH COLLEGE, and

SONNY’S TUNNEL EQUIPMENT. The trademark registration certificate for the SONNY’S

Mark is attached hereto as Exhibit A.

         14.   Sonny’s products have been distributed in interstate commerce throughout the

United States, including in this District, for decades. Sonny’s has been registered to do business

in the State of New York since at least 2000. Because of Sonny’s exclusive and extensive use of

the SONNY’S Mark, the SONNY’S Mark has acquired substantial value and goodwill and has

become famous among the consuming public and car wash trade. The SONNY’S Mark is

recognized as identifying and distinguishing Sonny’s as the exclusive and unique as the source of

products sold under the mark.

         15.   As such, Sonny’s uses the SONNY’S Mark to identify the source and brand of its

own manufactured parts and equipment on its website and catalog. Most products advertised and

offered for sale on the Sonny’s website identify the brand of the product, as shown in an example

below.




                                                4
         Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 5 of 15




       16.     Sonny’s creates and uses original photographs of products it offers for sale,

including its own SONNY’S-branded and third-party products, to promote and sell such products

in its catalog and on its website. Sonny’s expends considerable resources and time to create its

original photographs in-house in order to accurate portray the products it offers for sale and

showcase the quality of its SONNY’S-branded equipment and parts.

       17.     Sonny’s owns federal copyright registration numbers VA2133858, VA2133859,

VA2133860, VA2133861, VA2133864, VA2133865, VA2133866, and VA 2133868, effective

December 2018, for several of its original photographs, including groups of photographs of its

products. The photographs covered under these copyright registrations are collectively referred to

as the “Original Photographs.” The corresponding registration certificates are attached hereto as

Exhibit B.

B.     Defendant’s Promotion and Sale of Infringing Counterfeit Products

       18.     Defendant Ultimatech is a direct competitor of Sonny’s. Like Sonny’s, Ultimatech

sells car wash parts, equipment, and supplies to car wash businesses throughout the United States.


                                                5
         Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 6 of 15



Ultimatech promotes its business and products through its website at www.ultimatechstore.com

(the “Ultimatech Website”).

       19.     In mid-2018, Sonny’s discovered that Ultimatech was using the SONNY’S Mark

to sell products on the Ultimatech Website, including counterfeit Sonny’s parts and equipment (the

“Counterfeit Products”). Ultimatech did not have any permission from Sonny’s to use the

SONNY’S Mark. Moreover, Ultimatech was using the Original Photographs of SONNY’S-

branded products in order to advertise and sell counterfeit versions of those same products.

Ultimatech was also using the Original Photographs of third-party products, as depicted on the

Sonny’s website, to advertise and sell those products on the Ultimatech Website. Ultimatech did

not have any permission from Sonny’s to use the Original Photographs.

       20.     On November 5, 2018, Florida counsel for Sonny’s contacted Ultimatech regarding

its unlawful use of the SONNY’S Mark and Original Photographs and demanded that Ultimatech

immediately stop selling and displaying the Counterfeit Products and stop using the SONNY’S

Mark and Original Photographs. A copy of this letter is attached hereto as Exhibit C.

       21.     Ultimatech effectively ignored the demand letter, leaving up numerous infringing

listings and creating additional infringing listings with the Original Photographs, which, on

information and belief, were directly copied from Sonny’s website, and continued to advertise and

sell the Counterfeit Products. A comparison of Sonny’s listings featuring the Original Photographs

and Ultimatech’s infringing listings are attached hereto as Exhibit D.

       22.     Ultimatech is not, nor has ever been, affiliated with Sonny’s and has never been

licensed or otherwise authorized by Sonny’s to use the SONNY’S Mark on any products or in the

advertising thereof or to use any of the Original Photographs.




                                                6
             Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 7 of 15



           23.     Ultimatech’s infringing actions commenced decades after Sonny’s began using the

SONNY’S Mark 1 and almost twenty years after the SONNY’S Mark was federally registered in

the U.S. Patent and Trademark Office. 2 Ultimatech’s unauthorized use of the SONNY’S Mark is

with actual notice of Sonny’s superior prior rights therein by virtue of Sonny’s federal trademark

registration.

           24.     Upon information and belief, Ultimatech has sold the Counterfeit Products to

consumers in New York, around the United States, and overseas, some of which also purchase

authentic Sonny’s products. Sales of counterfeit Sonny’s products directly supplant sales of

authentic Sonny’s products in the marketplace.

           25.     Upon information and belief, Ultimatech’s use of the SONNY’S Mark is with the

deliberate intent to ride on the fame and goodwill that Sonny’s has established in its brand and

with the deliberate attempt to create a false impression as to the source and sponsorship of

Ultimatech’s products. Ultimatech is a direct competitor of Sonny’s using its competitor’s

trademark and original photographs in order to sell counterfeit products. If Ultimatech’s conduct

is not enjoined, Sonny’s will face irreparable harm, particularly due to great injury to the value of

the SONNY’S Mark and ability of the SONNY’S Mark to distinguish Sonny’s goods.

           26.     Ultimatech’s conduct is intentionally fraudulent, malicious, willful, and wanton.

Ultimatech has engaged in willful unlawful use of a counterfeit version of the SONNY’S Mark

and willful infringement of Sonny’s copyrighted works.




1
    Sonny’s first used the SONNY’S Mark in commerce in 1978.
2
    The SONNY’S Mark was federally registered in the U.S. Patent and Trademark Office in 2002.

                                                        7
           Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 8 of 15



                          FIRST CLAIM FOR RELIEF
              FEDERAL TRADEMARK COUNTERFEITING - 15 U.S.C. § 1114

        27.    Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through 26 above, and incorporates them herein by this reference.

        28.    Ultimatech has willfully used a designation that is a counterfeit of the registered

SONNY’S Mark on goods for which Sonny’s holds a federal trademark registration.

        29.    Ultimatech has, without the consent of Sonny’s, used the counterfeit SONNY’S

Mark in connection with the sale, offering for sale, and distribution of goods for its own financial

gain.

        30.    Sonny’s has not authorized Ultimatech’s use of the SONNY’S Mark to advertise,

offer for sale, sell, or distribute Ultimatech’s counterfeit products.

        31.    Ultimatech’s unauthorized use of the SONNY’S Mark on or in connection with

the advertising and sale of goods constitutes Ultimatech’s use of Sonny’s registered trademark in

commerce.

        32.    Ultimatech’s unauthorized use of the SONNY’S Mark is likely to cause

confusion, mistake, or deceive; cause the public to believe that Ultimatech ‘s products are

authorized, sponsored, or approved by Sonny’s when they are not; and result in Ultimatech

unfairly and illegally benefitting from Sonny’s goodwill.

        33.    Accordingly, Ultimatech has engaged in trademark counterfeiting in violation of

Sections 32(1)(a) and (b) of the Lanham Act, 15 U.S.C. § 1114(1)(a) and (b), and is liable to

Sonny’s for all damages related thereto, including but not limited to actual damages, infringing

profits, and/or statutory damages, as well as attorneys’ fees.

        34.    Ultimatech’s acts have caused, and will continue to cause, irreparable injury to

Sonny’s.



                                                   8
          Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 9 of 15



       35.        Sonny’s has no adequate remedy at law and is thus entitled to damages in an

amount yet to be determined.

       36.        Ultimatech’s egregious conduct in repeatedly selling counterfeit merchandise

bearing the unauthorized SONNY’S Mark is willful and intentional, and thus this constitutes an

exceptional case.

                         SECOND CLAIM FOR RELIEF
              FEDERAL TRADEMARK INFRINGEMENT - 15 U.S.C. § 1114


       37.        Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through 36 above, and incorporates them herein by this reference.

       38.        Ultimatech’s unauthorized use of Sonny’s registered SONNY’S Mark in

connection with its sale of the Counterfeit Products infringes on Sonny’s exclusive rights in its

mark in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), in that the public is

likely to be or has been confused, mistaken, or deceived regarding the source or sponsorship of

Ultimatech’s products or by the appearance of a relationship between Sonny’s and Ultimatech that

does not exist.

       39.        Ultimatech is using the SONNY’S Mark with full knowledge that it is associated

exclusively with Sonny’s and exclusively designates Sonny’s products. Ultimatech’s conduct is

intentionally fraudulent, malicious, willful, and wanton, and is conducted with an intent to reap

the benefit of Sonny’s goodwill in its trademark.

       40.        Ultimatech’s conduct is causing immediate and irreparable injury to Sonny’s, and

to its goodwill and reputation, and will continue both to damage Sonny’s and deceive the public

unless enjoined by this Court. Sonny’s has no adequate remedy at law.




                                                  9
         Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 10 of 15



                       THIRD CLAIM FOR RELIEF
       FEDERAL UNFAIR COMPETITION, FALSE DESCRIPTION, AND FALSE
                DESIGNATION OF ORIGIN - 15 U.S.C. § 1125(a)

       41.      Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through 40 above, and incorporates them herein by this reference.

       42.      The SONNY’S Mark, when used on or in connection with car wash parts,

equipment, and products, is identified and associated in the public’s mind exclusively with

Sonny’s. The SONNY’S Mark is highly distinctive of Sonny’s goods and is entitled to the broadest

scope of protection.

       43.      Ultimatech’s unauthorized use of the SONNY’S Mark on the Counterfeit Products

constitutes a false designation of origin and a false description or representation that Ultimatech’s

product originates from, or is offered, sponsored, authorized, licensed by, or otherwise somehow

connected with Sonny’s, and is thereby likely to confuse consumers.

       44.      By reason of the foregoing, Ultimatech has violated and is continuing to violate

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       45.      Ultimatech’s acts of unfair competition are willful and deliberate and done with an

intent to reap the benefit of the goodwill and reputation associated with Sonny’s trademark.

       46.      The aforesaid conduct is causing Sonny’s immediate and irreparable injury.

Sonny’s has no adequate remedy at law.

                          FOURTH CLAIM FOR RELIEF
             DILUTION UNDER NEW YORK STATE LAW - N.Y. G.B.L. § 360-L

       47.      Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through 46 above, and incorporates them herein by reference.

       48.      Ultimatech’s unauthorized use of a counterfeit mark that is identical to the

SONNY’S Mark dilutes and is likely to continue to dilute the SONNY’S Mark by (i) lessening the



                                                 10
         Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 11 of 15



Mark’s capacity to identify and distinguish Sonny’s exclusively as the source of goods bearing or

provided under the mark; and (ii) tarnishing the Mark through an association with a product of

inferior quality.

        49.      The foregoing conduct is causing Sonny’s irreparable injury. Sonny’s has no

adequate remedy at law.

                              FIFTH CLAIM FOR RELIEF
                          COMMON LAW UNFAIR COMPETITION

        50.      Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through [49] above, and incorporates them herein by reference.

        51.      The SONNY’S Mark, when used on or in connection with car wash parts,

equipment, and products, is identified and associated in the public’s mind exclusively with

Sonny’s. The SONNY’S Mark is highly distinctive of Sonny’s and entitled to the broadest scope

of protection.

        52.      Ultimatech’s use of a counterfeit mark that is identical to the SONNY’S mark

constitutes a false designation of origin and a false description or representation that Ultimatech’s

products originate from, or are offered, sponsored, authorized, licensed by, or otherwise somehow

connected with Sonny’s; and is thereby likely to confuse consumers.

        53.      Ultimatech’s conduct constitutes common law unfair competition, which has

damaged and will continue to damage Sonny’s unless enjoined by this Court. Sonny’s has no

adequate remedy at law.

                            SIXTH CLAIM FOR RELIEF
                    DECEPTIVE TRADE PRACTICES - N.Y. G.B.L. § 349

        54.      Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through 53 above, and incorporates them herein by this reference.




                                                 11
         Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 12 of 15



        55.     By reason of the acts set forth above, Ultimatech has been and is engaged in

deceptive acts or practices in the conduct of a business, trade, or commerce in violation of Section

349 of the New York General Business Law.

        56.     The public is likely to be damaged as a result of Ultimatech’s deceptive trade

practices or acts.

        57.     On information and belief, Ultimatech has willfully and/or knowingly violated

Section 349 of the New York General Business Law.

        58.     Unless enjoined by this Court under the provisions of Section 349 of the New York

General Business Law, Ultimatech will continue their deceptive trade practices or acts, thereby

deceiving the public and causing immediate and irreparable injury to Sonny’s. Sonny’s has no

adequate remedy at law.

                            SEVENTH CLAIM FOR RELIEF
                     COPYRIGHT INFRINGEMENT - 17 U.S.C. § 501 et seq.

        59.     Sonny’s repeats and realleges each and every allegation set forth in paragraphs 1

through 59 above, and incorporates them herein by reference.

        60.     Sonny’s is the legal owner of all right, title, and interest in the Original Photographs,

including the copyrights in such works. Sonny’s is the legal owner of the copyright in those work

and owns a federal registration that was obtained prior to the commencement of this Action.

        61.     Ultimatech has copied, reproduced, distributed, adapted, and/or publicly displayed

the Original Photographs without the consent, permission, or authority of Sonny’s.

        62.     Ultimatech continued to advertise, display, offer for sale, and sell products that

using the Original Photographs after receiving notice or, at the very least, constructive notice of

the infringement by Sonny’s.




                                                   12
         Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 13 of 15



       63.       Ultimatech’s conduct constitutes willful infringement of Sonny’s copyright and

exclusive rights in violation of 17 U.S.C. §§ 106 and 501.

       64.       Ultimatech’s acts of infringement have been willful, intentional, purposeful, and in

reckless disregard of and with indifference to the rights of Sonny’s.

       65.       As a result of Ultimatech’s acts of copyright infringement as alleged herein,

Sonny’s has suffered and will continue to suffer damages in the United States and around the world

in an amount yet to be determined.

       66.       Sonny’s is entitled to its actual damages and Ultimatech’s profits related to the

infringement both in the United States and around the world, pursuant to 17 U.S.C. § 504.

                                      PRAYER FOR RELIEF

       WHEREFORE, Sonny’s demands judgment as follows:

       1.    Granting an injunction that permanently restrains and enjoins Ultimatech from

copying, reproducing, distributing, adapting, selling, advertising, and/or publicly displaying the

Counterfeit Products or any unlawful copy of the SONNY’S Mark;

       2.    Awarding Sonny’s such damages as it has sustained or will sustain by reason of

Ultimatech’s acts of trademark counterfeiting, infringement, and unfair competition and trebling

said amount pursuant to 15 U.S.C. § 1117;

       3.    Requiring Ultimatech to account for and pay over to Sonny’s profits, gains, and

advantages obtained or derived by Ultimatech from its acts of trademark counterfeiting,

infringement, and unfair competition and awarding Sonny’s treble the amount pursuant to 15

U.S.C. § 1117;

       4.    Awarding Sonny’s statutory damages pursuant to 15 U.S.C. § 1117 of no less than

two million dollars ($2,000,000) based on the maximum amount available per trademark willfully

counterfeited and infringed, per type of good and service offered, as well as attorneys’ fees and

                                                  13
           Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 14 of 15



costs, and awarding profits, damages, and fees, to the full extent available, pursuant to Sections

349 and 360-l of the New York General Business Law, and punitive damages to the full extent

available under the common law;

          5.    Awarding Sonny’s its actual damages and Ultimatech’s profits in connection with

Ultimatech’ willful copyright infringement;

          6.   Awarding Sonny’s exemplary and punitive damages to deter any future willful

infringement as the Court finds appropriate;

          7.   Awarding Sonny’s its costs and disbursements incurred in this action, including its

reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117;

          8.   Awarding Sonny’s interest, including prejudgment interest, on the foregoing sums;

and

          9.   Awarding Sonny’s such other and further relief as the Court may deem just and

proper.




                                                14
          Case 1:19-cv-02975-JMF Document 1 Filed 04/03/19 Page 15 of 15



                                   JURY TRIAL DEMANDED

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Sonny’s hereby demands

a jury trial on all triable issues raised by this Complaint.




Dated:      New York, New York                            Respectfully Submitted,
            April 3, 2019
                                                          KUSHNIRSKY GERBER PLLC




                                                          By:
                                                          Andrew Gerber (AG 0779)
                                                          Ilya Kushnirsky (IK 3899)
                                                          andrew@kgfirm.com
                                                          ilya@kgfirm.com

                                                          27 Union Square West, Suite 301
                                                          New York, NY 10003
                                                          (212) 882-1320

                                                          Attorneys for Sonny’s Enterprises, LLC




                                                  15
